Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 58 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Brien et al. (US 2018/0094935).

Regarding claim 58, O’Brien discloses 
A method comprising: receiving, from a server, a request for image information for constructing a three dimensional model of an environment in which the apparatus is located; and sending, in response to the request, image information of an environment to the server  (¶ [0052]: The command center may also instruct the drone to monitor, capture, and store images or video, and log statistics and data during its navigation of the indoor facility. The command center may control how often the drone transmits the collected data to a server or to the command center. The command center may instruct the drone to upload its data based on various factors, such as time spent in flight, memory capacity of the drone, occurrence of a dynamic event, and the like; ¶ [0061]; A computational device may be used to analyze the 3D point cloud to generate the map; [¶ ]0062): rapid 3D mapping may be used, which employs stereophotogrammerty technology to generate a 3D map using image captures by a drone; ¶ [0063]: the functionality of the device 420 and server 430 may be combined in a single computing system or device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 39-57 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (WO 2018/084897) in view of O’Brien et al. (US 2018/0094935).

Regarding claim 39, Liao discloses 
An apparatus, comprising: at least one processor; and at least one memory containing computer program code; the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus to perform (Fig. 3):
receiving ... image information of the environment from the user device (¶ [72]: The service center 322 may perform image analysis on the image and/or sets of
images received from the UE 200 in order to perform a reconstruction of the physical
environment based on objects detected in the images); 
constructing a three dimensional model of the environment based on the image information (¶ [72]: The service center 322 may then perform a 2D and/or 3D reconstruction of the one or more rooms using the images based on a comparative analysis of the locations and sizes of landmark objects located in the images. The service center 322 may also use location sensor readings captured by the UE 200 at the time that the images were taken and transmitted along with the images (e.g., as metadata or the like) to the SCC 300, in combination with the image analysis in order to perform the 2D and/or 3D reconstruction of the physical environment of the
local/private network 110);
obtaining information from the three dimensional model of the environment; and generating a radio propagation model of the environment using information obtained from the three dimensional model of the environment (¶ [16]: calculating propagation patterns associated
with the at least one AP based on the 3D position information and the received location based
wireless network information, and generating the wireless network map based on the 3D position infom1ation and the calculated propagation patterns; ¶ [74]: the propagation patterns may be calculated by performing ray tracing on the collected actual network information to generate a model of the local/private network 110 (e.g., wired and/or wireless networks associated with the local/private network)).
Liao discloses all the subject matter of the claimed invention with the exception of sending a request to a user device, wherein the user device is located in an environment; receiving, in response to the request, image information of the environment from the user device. O’Brien from the same or similar fields of endeavor discloses sending a request to a user device, wherein the user device is located in an environment; receiving, in response to the request, image information of the environment from the user device (¶ [0052]: The command center may also instruct the drone to monitor, capture, and store images or video, and log statistics and data during its navigation of the indoor facility. The command center may control how often the drone transmits the collected data to a server or to the command center. The command center may instruct the drone to upload its data based on various factors, such as time spent in flight, memory capacity of the drone, occurrence of a dynamic event, and the like; ¶ [0061]; A computational device may be used to analyze the 3D point cloud to generate the map; [¶ ]0062): rapid 3D mapping may be used, which employs stereophotogrammerty technology to generate a 3D map using image captures by a drone; ¶ [0063]: the functionality of the device 420 and server 430 may be combined in a single computing system or device). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Liao by instructing, by a computing device including commander center and server, drone to capture images to be uploaded to the computing device and generating a 3D map using image captures by the drone of O’Brien. The motivation would have been to facilitate to monitor, capture, and store images or video, and log statistics and data during its navigation of the indoor facility (O’Brien ¶ [0052]).
Regarding claim 48 referring to claim 39, Liao discloses A method, comprising: ...  (See the rejection for claim 39).

Regarding claim 40, Liao discloses 
wherein the constructing a three dimensional model of the environment comprises:
using ... an object recognition technique; detecting an object in the environment using the object recognition technique (¶ [0072]: The service center 322 may perform image analysis on the image and/or sets of images received from the UE 200 in order to perform a reconstruction of the physical environment based on objects detected in the images); and
constructing a position and shape of the object in the three dimensional model of the environment (¶ [0072]: The service center 322 may then perform a 2D and/or 3D reconstruction of the one or more rooms using the images based on a comparative analysis of the locations and sizes of landmark objects located in the images. The service center 322 may also use location sensor readings captured by the UE 200 at the time that the images were taken and transmitted along with the images (e.g., as metadata or the like) to the SCC 300, in combination with the image analysis in order to perform the 2D and/or 3D reconstruction of the physical environment of the local/private network 110), wherein the constructing a three dimensional model comprises determining a material or type of the object using the object recognition technique (¶ [61]: the wireless transmitter 240 may be used to detect the one or more radio technologies being operated by the BSs, APs, etc., of the local/private network 110, the wireless network frequencies associated with the local/private network 110, the received signal strength indicator (RSSI) at various locations of the customer's physical surroundings and/or environment associated with the local/private network 110, signal-to-interference-plus-noise ratio (SINR) and/or interference level readings associated with various locations of the customer's physical surroundings and/or environment, the physical locations of BSs, wireless APs, etc., network capacity, network coverage area, network latency, network security settings, network access availability and/or network load condition, and other network performance indicators; ¶ [73]: If the wireless network map is a dynamic map, the wireless network map will be encoded with position information corresponding to the physical locations represented by the wireless network map. Moreover, the wireless network map may include information related to the wireless network equipment and/or wireless network performance indicators observed at the various locations illustrated by the wireless network map. For example, the wireless network map may include indicators illustrating the location of various network equipment and/or network devices associated with the local/private network 110, as well as configuration information related to the network equipment and/or network devices (e.g., model name/number, serial number, radio technology used, frequencies used, physical area serviced by the network equipment, etc.)).
Liao discloses all the subject matter of the claimed invention with the exception of wherein the constructing a three dimensional model of the environment comprises: using a localization and mapping technique. O’Brien from the same or similar fields of endeavor discloses wherein the constructing a three dimensional model of the environment (¶ [0052]: The command center may also instruct the drone to monitor, capture, and store images or video, and log statistics and data during its navigation of the indoor facility. The command center may control how often the drone transmits the collected data to a server or to the command center. The command center may instruct the drone to upload its data based on various factors, such as time spent in flight, memory capacity of the drone, occurrence of a dynamic event, and the like; ¶ [0061]; A computational device may be used to analyze the 3D point cloud to generate the map; [¶ ]0062): rapid 3D mapping may be used, which employs stereophotogrammerty technology to generate a 3D map using image captures by a drone; ¶ [0063]: the functionality of the device 420 and server 430 may be combined in a single computing system or device) comprises: using a localization and mapping technique (¶ [0019]: . The modules may include a navigation module 110, a sensor data module 120, a task execution module 130, a verification module 140, a location module 150, a communication module 160, and a drone maintenance module 170. One or more of the modules of system 100 may be implemented in drone 410, device 420 or server 430 of FIG. 4; ¶ [0020]: the navigation module 110 can implement one or more of the following for location awareness and to assist in navigations: ... Simultaneous Localization and Mapping (SLAM)). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Liao by instructing, by a computing device including commander center and server, drone to capture images to be uploaded to the computing device and generating a 3D map by using SLAM and image captures by the drone of O’Brien. The motivation would have been to facilitate to monitor, capture, and store images or video, and log statistics and data during its navigation of the indoor facility (O’Brien ¶ [0052]).

Regarding claims 41 and 52, Liao discloses 
wherein the obtaining information comprises obtaining at least one of: information of a user device’s position within the three dimensional environment; information of a position and shape of at least one object in the three dimensional environment; information of a surface material of at least one object in the environment (¶ [16]: calculating propagation patterns associated with the at least one AP based on the 3D position information and the received location based wireless network information, and generating the wireless network map based on the 3D position infom1ation and the calculated propagation patterns; ¶ [72]: The service center 322 may then perform a 2D and/or 3D reconstruction of the one or more rooms using the images based on a comparative analysis of the locations and sizes of landmark objects located in the images. The service center 322 may also use location sensor readings captured by the UE 200 at the time that the images were taken and transmitted along with the images (e.g., as metadata or the like) to the SCC 300, in combination with the image analysis in order to perform the 2D and/or 3D reconstruction of the physical environment of the local/private network 110).

Regarding claims 42 and 53, Liao discloses 
wherein the constructing a three dimensional model comprises determining a position of an access point located in the environment using the object recognition technique (¶ [61]: the wireless transmitter 240 may be used to detect the one or more radio technologies being operated by the BSs, APs, etc., of the local/private network 110, the wireless network frequencies associated with the local/private network 110, the received signal strength indicator (RSSI) at various locations of the customer's physical surroundings and/or environment associated with the local/private network 110, signal-to-interference-plus-noise ratio (SINR) and/or interference level readings associated with various locations of the customer's physical
surroundings and/or environment, the physical locations of BSs, wireless APs, etc., network capacity, network coverage area, network latency, network security settings, network access availability and/or network load condition, and other network performance indicators; ¶ [73]: If the wireless network map is a dynamic map, the wireless network map will be encoded with position information corresponding to the physical locations represented by the wireless network map. Moreover, the wireless network map may include information related to the wireless network equipment and/or wireless network performance indicators observed at the various locations illustrated by the wireless network map. For example, the wireless network map may include indicators illustrating the location of various network equipment and/or network devices associated with the local/private network 110, as well as configuration information related to the network equipment and/or network devices (e.g., model name/number, serial number, radio technology used, frequencies used, physical area serviced by the network equipment, etc.)).

Regarding claims 43 and 54, Liao discloses 
wherein the constructing a three dimensional model comprises recognising a type of the access point located in the environment (¶ [61]: the wireless transmitter 240 may be used to detect the one or more radio technologies being operated by the BSs, APs, etc., of the local/private network 110, the wireless network frequencies associated with the local/private network 110, the received signal strength indicator (RSSI) at various locations of the customer's physical surroundings and/or environment associated with the local/private network 110, signal-to-interference-plus-noise ratio (SINR) and/or interference level readings associated with various locations of the customer's physical surroundings and/or environment, the physical locations of BSs, wireless APs, etc., network capacity, network coverage area, network latency, network security settings, network access availability and/or network load condition, and other network performance indicators; ¶ [73]: If the wireless network map is a dynamic map, the wireless network map will be encoded with position information corresponding to the physical locations represented by the wireless network map. Moreover, the wireless network map may include information related to the wireless network equipment and/or wireless network performance indicators observed at the various locations illustrated by the wireless network map. For example, the wireless network map may include indicators illustrating the location of various network equipment and/or network devices associated with the local/private network 110, as well as configuration information related to the network equipment and/or network devices (e.g., model name/number, serial number, radio technology used, frequencies used, physical area serviced by the network equipment, etc.)).

Regarding claims 44 and 55, Liao discloses 
wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus to perform: generating a virtual radio coverage map or at least one performance metric based on: the radio propagation model (¶ [16]: calculating propagation patterns associated with the at least one AP based on the 3D position information and the received location based wireless network information, and generating the wireless network map based on the 3D position infom1ation and the calculated propagation pattern; ¶ [74]: The service center 322 may generate the network performance information based on the actual network performance information collected by the UE 200 (e.g., actual latency, actual bandwidth, actual signal strength, actual beam direction, actual
radio interference levels, etc.) at the various locations of the physical environment, and/or may generate estimates of the network performance (e.g., estimated coverage area, estimated network capacity, estimated network bandwidth, estimated latency, estimated radio interference, etc.) by calculating the propagation patterns associated with the network serving areas of the BSs and APs of the local/private network 110. For example, the propagation patterns may be calculated by performing ray tracing on the collected actual network information to generate a model of the local/private network 110 (e.g., wired and/or wireless networks associated with the local/private network)); the determined position of the access point located in the environment and the recognized type of the access point (¶ [61]: the wireless transmitter 240 may be used to detect the one or more radio technologies being operated by the BSs, APs, etc., of the local/private network 110, the wireless network frequencies associated with the local/private network 110, the received signal strength indicator (RSSI) at various locations of the customer's physical surroundings and/or environment associated with the local/private network 110, signal-to-interference-plus-noise ratio (SINR) and/or interference level readings associated with various locations of the customer's physical surroundings and/or environment, the physical locations of BSs, wireless APs, etc., network capacity, network coverage area, network latency, network security settings, network access availability and/or network load condition, and other network performance indicators; ¶ [73]: If the wireless network map is a dynamic map, the wireless network map will be encoded with position information corresponding to the physical locations represented by the wireless network map. Moreover, the wireless network map may include information related to the wireless network equipment and/or wireless network performance indicators observed at the various locations illustrated by the wireless network map. For example, the wireless network map may include indicators illustrating the location of various network equipment and/or network devices associated with the local/private network 110, as well as configuration information related to the network equipment and/or network devices (e.g., model name/number, serial number, radio technology used, frequencies used, physical area serviced by the network equipment, etc.)).

Regarding claims 45 and 56, Liao discloses 
wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus to perform: receiving, from the user device, information regarding a preferred type of access point of the user device or receiving information regarding a preferred access point deployment location of the user device (¶ [79]: the customer may perform a drag gesture operation 430 to select a desired AP and then indicate a preferred location for the AP deployment by dragging the AP to the desired deployment location ... in the design stage of the local/private network 110, the customer may select various locations in the physical environment where the customer desires to place various network
 equipment, network devices, etc., which is then transmitted to the SSC 300 for visualization and/or network performance analysis using the generated wireless network map).

Regarding claims 46 and 57, Liao discloses 
wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus to perform: generating a virtual radio coverage map or at least one performance metric based on: the radio propagation model (¶ [16]: calculating propagation patterns associated with the at least one AP based on the 3D position information and the received location based wireless network information, and generating the wireless network map based on the 3D position infom1ation and the calculated propagation pattern; ¶ [74]: The service center 322 may generate the network performance information based on the actual network performance information collected by the UE 200 (e.g., actual latency, actual bandwidth, actual signal strength, actual beam direction, actual
radio interference levels, etc.) at the various locations of the physical environment, and/or may generate estimates of the network performance (e.g., estimated coverage area, estimated network capacity, estimated network bandwidth, estimated latency, estimated radio interference, etc.) by calculating the propagation patterns associated with the network serving areas of the BSs and APs of the local/private network 110. For example, the propagation patterns may be calculated by performing ray tracing on the collected actual network information to generate a model of the local/private network 110 (e.g., wired and/or wireless networks associated with the local/private network)); a position of the access point in the environment and the preferred type of access point (¶ [79]: the customer may perform a drag gesture operation 430 to select a desired AP and then indicate a preferred location for the AP deployment by dragging the AP to the desired deployment location ... in the design stage of the local/private network 110, the customer may select various locations in the physical environment where the customer desires to place various network equipment, network devices, etc., which is then transmitted to the SSC 300 for visualization and/or network performance analysis using the generated wireless network map).

Regarding claim 47, Liao discloses 
wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus to perform: providing a suggested optimized access point deployment location to the user device (¶ [74]: Once the wireless network map is generated by the SCC 300, the SCC 300 may transmit the wireless network map to the UE 200 via the network interface 330 and the remote connection 115; ¶ [79]: the customer may perform a drag gesture operation 430 to select a desired AP and then indicate a preferred location for the AP deployment by dragging the AP to the desired deployment location ... in the design stage of the local/private network 110, the customer may select various locations in the physical environment where the customer desires to place various network equipment, network devices, etc., which is then transmitted to the SSC 300 for visualization and/or network performance analysis using the generated wireless network map).

Regarding claim 49, Liao discloses 
wherein the constructing a three dimensional model of the environment comprises:
using ... an object recognition technique (¶ [0072]: The service center 322 may perform image analysis on the image and/or sets of images received from the UE 200 in order to perform a reconstruction of the physical environment based on objects detected in the images);
Liao discloses all the subject matter of the claimed invention with the exception of wherein the constructing a three dimensional model of the environment comprises: using a localization and mapping technique. O’Brien from the same or similar fields of endeavor discloses wherein the constructing a three dimensional model of the environment (¶ [0052]: The command center may also instruct the drone to monitor, capture, and store images or video, and log statistics and data during its navigation of the indoor facility. The command center may control how often the drone transmits the collected data to a server or to the command center. The command center may instruct the drone to upload its data based on various factors, such as time spent in flight, memory capacity of the drone, occurrence of a dynamic event, and the like; ¶ [0061]; A computational device may be used to analyze the 3D point cloud to generate the map; [¶ ]0062): rapid 3D mapping may be used, which employs stereophotogrammerty technology to generate a 3D map using image captures by a drone; ¶ [0063]: the functionality of the device 420 and server 430 may be combined in a single computing system or device) comprises: using a localization and mapping technique (¶ [0019]: . The modules may include a navigation module 110, a sensor data module 120, a task execution module 130, a verification module 140, a location module 150, a communication module 160, and a drone maintenance module 170. One or more of the modules of system 100 may be implemented in drone 410, device 420 or server 430 of FIG. 4; ¶ [0020]: the navigation module 110 can implement one or more of the following for location awareness and to assist in navigations: ... Simultaneous Localization and Mapping (SLAM)). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Liao by instructing, by a computing device including commander center and server, drone to capture images to be uploaded to the computing device and generating a 3D map by using SLAM and image captures by the drone of O’Brien. The motivation would have been to facilitate to monitor, capture, and store images or video, and log statistics and data during its navigation of the indoor facility (O’Brien ¶ [0052]).

Regarding claim 50, Liao discloses 
wherein the constructing a three dimensional model comprises detecting an object in the environment using the object recognition technique  (¶ [61]: the wireless transmitter 240 may be used to detect the one or more radio technologies being operated by the BSs, APs, etc., of the local/private network 110, the wireless network frequencies associated with the local/private network 110, the received signal strength indicator (RSSI) at various locations of the customer's physical surroundings and/or environment associated with the local/private network 110, signal-to-interference-plus-noise ratio (SINR) and/or interference level readings associated with various locations of the customer's physical surroundings and/or environment, the physical locations of BSs, wireless APs, etc., network capacity, network coverage area, network latency, network security settings, network access availability and/or network load condition, and other network performance indicators; ¶ [73]: If the wireless network map is a dynamic map, the wireless network map will be encoded with position information corresponding to the physical locations represented by the wireless network map. Moreover, the wireless network map may include information related to the wireless network equipment and/or wireless network performance indicators observed at the various locations illustrated by the wireless network map. For example, the wireless network map may include indicators illustrating the location of various network equipment and/or network devices associated with the local/private network 110, as well as configuration information related to the network equipment and/or network devices (e.g., model name/number, serial number, radio technology used, frequencies used, physical area serviced by the network equipment, etc.)) and constructing a position and shape of the object in the three dimensional model of the environment (¶ [16]: calculating propagation patterns associated with the at least one AP based on the 3D position information and the received location based wireless network information, and generating the wireless network map based on the 3D position infom1ation and the calculated propagation patterns; ¶ [72]: The service center 322 may then perform a 2D and/or 3D reconstruction of the one or more rooms using the images based on a comparative analysis of the locations and sizes of landmark objects located in the images. The service center 322 may also use location sensor readings captured by the UE 200 at the time that the images were taken and transmitted along with the images (e.g., as metadata or the like) to the SCC 300, in combination with the image analysis in order to perform the 2D and/or 3D reconstruction of the physical environment of the local/private network 110).

Regarding claim 51, Liao discloses 
wherein the constructing a three dimensional model comprises determining a material or type of the object using the object recognition technique (¶ [61]: the wireless transmitter 240 may be used to detect the one or more radio technologies being operated by the BSs, APs, etc., of the local/private network 110, the wireless network frequencies associated with the local/private network 110, the received signal strength indicator (RSSI) at various locations of the customer's physical surroundings and/or environment associated with the local/private network 110, signal-to-interference-plus-noise ratio (SINR) and/or interference level readings associated with various locations of the customer's physical surroundings and/or environment, the physical locations of BSs, wireless APs, etc., network capacity, network coverage area, network latency, network security settings, network access availability and/or network load condition, and other network performance indicators; ¶ [73]: If the wireless network map is a dynamic map, the wireless network map will be encoded with position information corresponding to the physical locations represented by the wireless network map. Moreover, the wireless network map may include information related to the wireless network equipment and/or wireless network performance indicators observed at the various locations illustrated by the wireless network map. For example, the wireless network map may include indicators illustrating the location of various network equipment and/or network devices associated with the local/private network 110, as well as configuration information related to the network equipment and/or network devices (e.g., model name/number, serial number, radio technology used, frequencies used, physical area serviced by the network equipment, etc.)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466